May 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           DUNHAM ENGINEERING, INCORPORATED, Appellant

NO. 14-12-00369-CV                      V.

              THE SHERWIN-WILLIAMS COMPANY, Appellee
                   ________________________________

      This cause, an interlocutory appeal from the order denying the motion to
dismiss in favor of appellee, the Sherwin-Williams Company, signed March 15,
2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Dunham Engineering, Incorporated, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.